

113 S1621 IS: Surveillance Transparency Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1621IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Franken (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo enhance transparency for certain surveillance programs
		  authorized by the Foreign Intelligence Surveillance Act of 1978 and for other
		  purposes. 1.Short
			 titleThis Act may be cited as
			 the Surveillance Transparency Act of
			 2013.2.Enhanced public
			 reporting for orders under the Foreign Intelligence Surveillance Act of
			 1978(a)Enhanced
			 reporting for electronic surveillance ordersSection 107 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1807) is
			 amended to read as follows:107.Report of electronic surveillance(a)In generalIn April of each year, the Attorney General shall transmit to the Administrative Office of the United States Court and to Congress a report setting forth with respect to the preceding calendar year—(1)the total number of applications made for orders and extensions of orders approving electronic surveillance under this title;(2)the total number of such orders and extensions either granted, modified, or denied;(3)the total number
				of individuals who were subject to electronic surveillance conducted under an
				order entered under this title, provided that if this number is fewer than 500,
				it shall exclusively be expressed as a numerical range of fewer than
				500 and shall not be expressed as an individual number; and(4)the total number
				of citizens of the United States and aliens lawfully admitted for permanent
				residence (as defined in section 101(a)(20) of the Immigration and Nationality
				Act (8 U.S.C. 1101(a)(20))) who were subject to electronic surveillance
				conducted under an order entered under this title, provided that if this number
				is fewer than 500, it shall exclusively be expressed as a numerical range of
				fewer than 500 and shall not be expressed as an individual
				number.(b)Form of reportEach report required by  this section shall be submitted in unclassified form and shall be made available to the public 7 days after the date such report is submitted to Congress..(b)Enhanced
			 reporting for pen registers and trap and trace devicesSection
			 406 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1846) is
			 amended by adding at the end the following:(c)Annual report on use of pen register and trap and trace devices(1)Requirement for reportExcept as provided in
				paragraph (2), in April of each year, the Attorney General shall submit to
				Congress a report setting forth with respect to the preceding year—(A)the total number of applications made
				for orders approving the use of a pen register and trap and trace devices under
				this title;(B)the total number of such orders either
				granted, modified, or denied;(C)a good faith estimate of the total
				number of individual persons whose electronic or wire communications
				information was obtained through the use of pen register or trap and trace
				devices authorized under an order entered under this title;(D)good faith estimates of the total
				numbers of United States persons—(i)whose electronic or wire
				communications information was obtained through the use of pen register or trap
				and trace devices authorized under an order entered under this title;(ii)whose electronic communications
				information was obtained through the use of pen register or trap and trace
				devices authorized under an order entered under this title, and the number of
				such persons whose information was subsequently reviewed or accessed by a
				Federal officer, employee, or agent; and(iii)whose wire communications
				information was obtained through the use of pen register or trap and trace
				devices authorized under an order entered under this title, and the number of
				such persons whose information was subsequently reviewed or accessed by a
				Federal officer, employee, or agent; and(E)the total number of computer-assisted
				search queries initiated by a Federal officer, employee, or agent in any
				database of electronic or wire communications information obtained through the
				use of a pen register or trap and trace device authorized under an order
				entered under this title, and the number of such queries whose search terms
				included information from the electronic or wire communications information of
				a United States person.(2)Statement of numerical rangeIf an estimate specified in
				subparagraphs (C) or (D) of paragraph (1) is fewer than 500, it shall
				exclusively be expressed as a numerical range of fewer than 500
				and shall not be expressed as an individual number.(3)Form of reportEach report under this section shall
				be submitted in unclassified form and shall be made available to the public 7
				days after the date such report is submitted to Congress.(4)ConstructionNothing in this subsection shall be
				construed to authorize or in any other way affect the lawfulness or
				unlawfulness of installing or using a pen register or trap and trace
				device.(5)DefinitionsIn this subsection:(A)Electronic communication and wire communicationThe terms electronic
				communication and wire communication have the meanings
				given those terms in section 2510 of title 18, United States Code.(B)Individual personThe term individual
				person means any individual and excludes any group, entity, association,
				corporation, or governmental entity.(C)United States personThe term United States
				person means a citizen of the United States or an alien lawfully
				admitted for permanent residence (as defined in section 101(a)(20) of the
				Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)))..(c)Enhanced
			 reporting for business records requestsSection 502 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1862) is
			 amended—(1)in subsection
			 (b)(3), by adding at the end the following:(F)Records concerning electronic
				communications.(G)Records concerning wire
				communications.(H)Information described in subparagraph
				(A), (B), (D), (E), or (F) of section 2703(c)(2) of title 18, United States
				Code.;
				and(2)by amending
			 subsection (c) to read as follows:(c)Annual report on section 501 orders(1)Requirement for reportExcept as provided in
				paragraph (2), in April of each year, the Attorney General shall submit to
				Congress a report setting forth with respect to the preceding year—(A)the total number of applications made
				for orders approving requests for the production of tangible things under
				section 501;(B)the total number of such orders either
				granted, modified, or denied;(C)a good faith estimate of the total
				number of individual persons whose tangible things were produced under an order
				entered under section 501;(D)good faith estimates of the total
				numbers of United States persons—(i)whose tangible things were produced
				under an order entered under section 501;(ii)who were a party to an electronic
				communication of which a record was produced under an order entered under
				section 501, and the number of such persons whose records were subsequently
				reviewed or accessed by a Federal officer, employee, or agent;(iii)who were a party to a wire
				communication of which a record was produced under an order entered under
				section 501, and the number of such persons whose records were subsequently
				reviewed or accessed by a Federal officer, employee, or agent; and(iv)who were subscribers or customers
				of an electronic communication service or remote computing service and whose
				records, as described in subparagraph (A), (B), (D), (E), or (F) of section
				2703(c)(2) of title 18, United States Code, were produced under an order
				entered under section 501, and the number of such persons whose records were
				subsequently reviewed by a Federal officer, employee, or agent;(E)the total number of computer-assisted
				search queries initiated by a Federal officer, employee or agent in any
				database of tangible things produced under an order entered under section 501,
				and the number of such queries whose search terms included information from the
				electronic or wire communications contents or records of a United States
				person; and(F)a certification confirming that in the
				course of the preceding year no orders entered under section 501 were used to
				obtain the contents of an electronic or wire communication.(2)Statement of numerical rangeIf an estimate described in
				subparagraph (C) or (D) of paragraph (1) is fewer than 500, it shall
				exclusively be expressed as a numerical range of fewer than 500
				and shall not be expressed as an individual number.(3)Form of reportEach report under this subsection
				shall be submitted in unclassified form and shall be made available to the
				public 7 days after the date such report is submitted to Congress.(4)ConstructionNothing in this subsection shall be
				construed to authorize or in any other way affect the lawfulness or
				unlawfulness of using an order for the production of tangible things under
				section 501 to obtain any of the items described in subparagraphs (A) through
				(H) of subsection (b)(3).(5)DefinitionsIn this subsection:(A)In generalThe terms contents,
				electronic communication, electronic communication
				service, and wire communication shall have the meanings
				given those terms in section 2510 of title 18, United States Code.(B)Individual personThe term individual
				person means any individual and excludes any group, entity, association,
				corporation, or governmental entity.(C)Remote computing serviceThe term remote computing
				service has the meaning given that term in section 2711 of title 18,
				United States Code.(D)United States personThe term United States
				person means a citizen of the United States or an alien lawfully
				admitted for permanent residence (as defined in section 101(a)(20) of the
				Immigration and Nationality Act (8 U.S.C.
				1101(a)(20)))..(d)Enhanced
			 reporting for additional procedures regarding certain persons outside the
			 United StatesSection 707 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881f) is amended by adding at the end the
			 following:(c)Annual
				report(1)Requirement for
				reportIn April of each year, the Attorney General shall submit
				to Congress a report setting forth with respect to the preceding year—(A)the total number
				of—(i)directives issued
				under section 702;(ii)orders granted
				under section 703; and(iii)orders granted
				under section 704;(B)good faith
				estimates of the total numbers of individual persons whose electronic or wire
				communications or communications records were collected pursuant to—(i)a
				directive issued under section 702;(ii)an order granted
				under section 703; and(iii)an order
				granted under section 704; and(C)good faith
				estimates of the total numbers of United States persons—(i)whose electronic
				or wire communications contents or records were collected pursuant to—(I)a directive
				issued under section 702;(II)an order granted
				under section 703; and(III)an order
				granted under section 704;(ii)who were a party
				to an electronic communication whose contents were collected pursuant to a
				directive issued under section 702, and the number of such persons whose
				communication contents were subsequently reviewed or accessed by a Federal
				officer, employee, or agent;(iii)who were a
				party to an electronic communication whose records (other than content) were
				collected pursuant to a directive issued under section 702, and the number of
				such persons whose communication records were subsequently reviewed or accessed
				by a Federal officer, employee, or agent;(iv)who were a party
				to a wire communication whose contents were collected pursuant to a directive
				issued under section 702, and the number of such persons whose communication
				contents were subsequently reviewed or accessed by a Federal officer, employee,
				or agent;(v)who were a party
				to a electronic communication whose records (other than content) were collected
				pursuant to a directive issued under section 702, and the number of such
				persons whose communication records were subsequently reviewed or accessed by a
				Federal officer, employee, or agent; and(vi)who were
				subscribers or customers of an electronic communication service or remote
				computing service whose records, as described in subparagraphs (A), (B), (D),
				(E), and (F) of section 2703(c)(2) of title 18, United States Code, were
				produced pursuant to a directive issued under section 702, and the number of
				such persons whose records were subsequently reviewed or accessed by a Federal
				officer, employee, or agent.(2)Statement of
				numerical rangeIf an estimate specified in subparagraphs (B) or
				(C) of paragraph (1) is fewer than 500, it shall exclusively be expressed as a
				numerical range of fewer than 500 and shall not be expressed as
				an individual number.(3)Public
				availabilityEach report under this subsection shall be submitted
				in unclassified form and shall be made available to the public 7 days after the
				date such report is submitted to Congress.(4)DefinitionsIn
				this subsection:(A)In
				generalThe terms contents, electronic
				communication, electronic communication service, and
				wire communication have the same meanings given those terms in
				section 2510 of title 18, United States Code.(B)Individual
				personThe term individual person means any
				individual and excludes any group, entity, association, corporation, or
				governmental entity.(C)Remote
				computing serviceThe term remote computing service
				shall have the same meaning given that term in section 2711 of title 18, United
				States Code.(D)United States
				personThe term United States person means a citizen
				of the United States or an alien lawfully admitted for permanent residence (as
				defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))).(5)ConstructionNothing
				in this subsection shall be construed to authorize or in any other way affect the
				lawfulness or unlawfulness of using an order or directive under section 702,
				703, or 704 to collect any of the information described in subparagraph (B) or
				(C) of paragraph (1)..(e)Rules of constructionNothing in this section or the amendments made by this section shall be construed—(1)to authorize the collection of any additional information, other than public demographic data, for the purpose of complying with the reporting requirements of this section; or(2)to authorize an amount of additional appropriations to carry out this section that is more than the amount authorized for that purpose for fiscal year 2013.3.Public
			 disclosures of aggregate information related to orders under the Foreign
			 Intelligence Surveillance Act of 1978(a)DisclosuresThe
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding at the end the following:IXPublic
				disclosures of aggregate information901.Public
				disclosures of aggregate information(a)In
				generalExcept as provided under subsection (c), a person that
				has received an order under section 105, 402, or 501, or an order or a
				directive under section 702, 703, or 704 may, every six months with respect to
				the preceding six month period, disclose to the public information with respect
				to each statutory authority as follows:(1)The total number
				of orders or directives received under the authority.(2)The percentage or
				total number of such orders or directives complied with, in whole or in
				part.(3)The total number
				of individual persons, users, or accounts whose information of any kind was
				produced to the Government, or was obtained or collected by the Government,
				under an order or directive received under the authority.(b)Nature of
				productionExcept as provided under subsection (c), a person that
				has received an order under section 402 or 501, or an order or a directive
				under section 702 may, every six months with respect to the preceding six month
				period, disclose to the public the total number of individual persons, users,
				or accounts for whom the following information was produced to the Government,
				or was obtained or collected by the Government, with respect to each such
				authority, if applicable:(1)The contents of
				electronic communications.(2)The contents of
				wire communications.(3)Records
				concerning electronic communications.(4)Records
				concerning wire communications.(5)Information
				described in subparagraph (A), (B), (D), (E), or (F) of section 2703(c)(2) of
				title 18.(c)Statement of
				numerical rangeIf the total number of individual persons, users,
				or accounts specified in paragraph (3) of subsection (a) or in paragraphs (1),
				(2), (3), (4), or (5) of subsection (b) is fewer than 500, it shall exclusively
				be expressed as a numerical range of fewer than 500 and shall
				not be expressed as an individual number.(d)Permitted
				disclosureNo cause of action shall lie in any court against any
				person for making a disclosure in accordance with this section.(e)ConstructionNothing
				in this section shall be construed—(1)to authorize or
				in any other way affect the lawfulness or unlawfulness of using an order or
				directive described in subsection (a) to obtain, collect, or secure the
				production of information described in paragraphs (1), (2), (3), (4), or (5) of
				subsection (b); or(2)to prohibit,
				implicitly preclude, or in any other way affect the lawfulness or unlawfulness
				of a disclosure not authorized by this section.(f)DefinitionsIn
				this section:(1)In
				generalThe terms contents, electronic
				communication, and wire communication have the meanings
				given those terms in section 2510 of title 18, United States Code.(2)Individual
				personThe term individual person means any
				individual and excludes any group, entity, association, corporation, or
				governmental entity.(3)PersonThe
				term person has the meaning given that term in section
				101..(b)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 amended—(1)in section
			 402(d)(2)(B)(ii)(I) (50 U.S.C. 1842(d)(2)(B)(ii)(I)), by inserting
			 except as permitted by section 901, before shall not
			 disclose; and(2)in section 501(d)
			 (50 U.S.C. 1861(d))—(A)in paragraph
			 (1)—(i)in
			 subparagraph (B), by striking or at the end;(ii)in
			 subparagraph (C), by striking the period at the end and inserting a semicolon
			 and or; and(iii)by adding at
			 the end the following:(D)the public as permitted by section
				901.;
				and(B)in paragraph
			 (2)(A) by inserting subparagraph (A), (B), or (C) of after
			 pursuant to.(c)Table of
			 contents amendmentThe table of contents in the first section of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding at the end the following:TITLE IX—Public disclosures of aggregate informationSec. 901. Public disclosures of aggregate
				information..